307 S.W.3d 230 (2010)
Elizabeth BAKER, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 70376.
Missouri Court of Appeals, Western District.
April 13, 2010.
Elizabeth A. Baker, Kansas City, KS, Appellant Acting Pro Se.
Ninion S. Riley, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Ms. Elizabeth Baker appeals the decision of the Labor and Industrial Relations Commission denying her request for unemployment benefits.
*231 For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).